Exhibit 10.05
LEASE AGREEMENT
THIS LEASE AGREEMENT (the “Lease”) is entered into this 5 day of November, 2007
between Mastro Willows 2, LLC a Washington Limited Liability Company
(“Landlord”), and Foundation 9 Entertainment, Inc. and Amaze Entertainment, Inc.
jointly and severally (“Tenant”). Landlord and Tenant agree as follows:
1. LEASE SUMMARY.

a.  
Leased Premises. The leased commercial real estate (the “Premises”) consist of
approximately 54,453 rentable square feet, to be verified by final measurement
and include gym located on garage level, and are outlined on the floor plan
attached as Exhibit A, located on the land legally described on attached
Exhibit B, and is commonly known as Willows 124A, located at 12421 Willows Road
NE, in Kirkland, Washington. Tenant and Landlord shall agree on the final
measurement of the Premises no later than the Commencement Date. The Premises do
not include, and Landlord reserves, the exterior walls and roof of the Premises,
the land beneath the Premises, the pipes and ducts, conduits, wires, fixtures,
and equipment above the suspended ceiling or structural elements of the building
in which the Premises are located (the “Building”). The Building, the land upon
which it is situated, all other improvements located on such land, and all
common areas appurtenant to the Building are referred to as the “Property.”
Within sixty (60) days after the Commencement Date, Landlord and Tenant shall
have the right to independently measure and calculate the area of the Leased
Premises in accordance with ANSI/BOMA z65.1- 1996 standard. The lease shall be
amended to reflect the correct square footage and attendant corrections(e.g.
sec. 1.d.).

b.  
Lease Commencement Date. The Lease shall commence on April 1, 2008, or such
earlier or later date as provided in Section 3 (the “Commencement Date”).
  c.  
Lease Termination Date. The Lease shall terminate at midnight on September 30,
2015 or such earlier or later date as provided in Section 3 (the “Termination
Date”).

d.  
Base Rent. The base monthly rent shall be per the Base Rent schedule below. Rent
shall be payable at Landlord’s address shown in Section l(h) below, or such
other place designated in writing by Landlord.

          Months   Annual Base Rent per Square foot   Monthly Base Rent*
1-4
  $00.00/sf/yr,   $0.00, Plus Operating Expenses
5-12
  $17.00/sf/yr   $77,l41.75/mo.
13-24
  $17.50/sf/yr   $79,410.63/mo.
25-36
  $18.00/sf/yr   $8l,679.50/mo.
37-48
  $18.50/sf/yr   $83,948.38/mo.
49-60
  $19.00/sf/yr   $86,217.25/mo.
61-72
  $19.50/sf/yr   $88,486.13/mo.
73-84
  $20.00/sf/yr   $90,755.00/mo.
85-90
  $20.50/sf/yr   $93,023.88/mo.

      *  
Unless lease is amended in accordance with section l(a) herein.

 

 



--------------------------------------------------------------------------------



 



e.  
Prepaid Rent. N/A

f.  
Security Deposit. The amount of the security deposit currently held by Landlord
is $33,350.25. No additional security deposit shall be required.

g.  
Permitted Use. The Premises shall be used only for general office, server room
and related uses and for no other purpose without the prior written consent of
Landlord.

h.  
Notice and Payment Addresses:

     
Landlord:
Michael R. Mastro
Mastro Willows 2, LLC
510 Rainier Ave S.
Seattle, WA 98144
 

Phone: 206-323-5393
Fax: 206-323-6980
 
   
Tenant:
Amaze Entertainment, Inc.
12421 Willows RD NE Suite 200
Kirkland, WA 98034
 
Phone: (425) 825-6800
Fax: (425) 825-6700
 
   
Foundation 9 Entertainment, Inc.
  Phone:

 
  Fax:
 
   
 
   
 
   

i.  
Tenant’s Pro Rata Share. Landlord and Tenant agree that Tenant’s Pro Rata Share
is 75.68% of the Building, based on the ratio of the agreed rentable area of the
Premises to the agreed rentable area of the Building as of the date of this
Lease. If the agreed rental area of the Premises shall change as a result of the
agreement or remeasurement pursuant to Section 1a of this lease, the Pro Rata
Share shall be adjusted to reflect the final agreed rental area.

2. PREMISES. Landlord leases to Tenant, and Tenant leases from Landlord the
Premises upon the terms specified in this Lease.

a.  
Right of First Refusal. Tenant shall have a continuous Right of First Refusal
for all space available or that may come available in the Building during the
lease term. Landlord shall notify Tenant in writing of any available space in
the Building upon receipt by Landlord and acceptance of a Third Party Offer to
lease the available space by an unrelated party in an arms length transaction.
Tenant shall have five (5) business days after receipt by Tenant of an official
written notification by Landlord of a Third Party Offer to confirm its intent to
exercise its Right of First Refusal under the same lease terms as those outlined
in the Third Party Offer.

b.  
Roof Rights. Tenant shall have roof top access to install communications
receiving/sending equipment, such as an antenna, satellite or microwave dish, as
well as access through vertical risers connecting the roof to the Premises
without additional cost to Landlord; however Tenant shall remove upon vacating
premises and repair/restore to a like new condition.

 

2 of 28



--------------------------------------------------------------------------------



 



c.  
Parking. Landlord shall provide Tenant with parking for employees and visitors
at no charge during the term of the Lease and any Renewal Options. Landlord
shall provide parking spaces at the ratio of three (3) parking stalls per one
thousand (1,000) rentable square feet of leased area. Tenants parking shall be
inclusive of 100% of the covered reserved parking stalls at the building.

d.  
Tenant Access & Security System. Tenant shall have the right to access the
Premises and Building 24 hours per day, 7 days per week and 52 weeks per year.
Tenant shall have the same security hardware system as is currently installed in
the Premises. Tenant shall have the right to modify the existing building
security system or install its own security system within the Premises as part
of the Tenant Improvement Allowance.

e.  
Relocation Right. In no event shall Landlord have the right to relocate Tenant
during the term of the Lease and any Renewal Options.

f.  
Prior Leases. Upon Commencement Date, any and all prior Leases between Landlord
and Tenant shall be null and void.

3. TERM.

a.  
Commencement Date. The Lease shall commence on the date specified in Section
l(b).

b.  
Tenant Obligations. To the extent Tenant’s tenant improvements are not completed
in time for the Tenant to occupy or take possession of the Premises on the
Commencement Date the Lease shall nevertheless commence on the Commencement
Date. Except as specified elsewhere in this Lease, Landlord makes no
representations or warranties to Tenant regarding the Premises, including the
structural condition of the Premises and the condition of all mechanical,
electrical, and other systems on the Premises. Except for any tenant
improvements described on attached Exhibit C to be completed by Landlord
(defined therein as “Landlord’s Work”), Tenant shall be responsible for
performing any work necessary to bring the Premises into condition satisfactory
to Tenant. By signing this Lease, Tenant acknowledges that it has had adequate
opportunity to investigate the Premises, acknowledges responsibility for making
any corrections, alterations and repairs to the Premises (other than the
Landlord’s Work), and acknowledges that the time needed to complete any such
items shall not delay the Commencement Date.
  c.  
Termination Option. Tenant shall have a right to terminate the lease at the end
of the sixtieth (60th) month by providing Landlord nine (9) months prior written
notice. Tenant shall pay at the time Tenant notifies Landlord, a termination fee
equal to (a) the unamortized cost of the Tenant Improvement Allowance,
Additional Improvement Allowance (if utilized) and Commissions and (b) six
(6) months of Base Rent and Operating Expenses.

d.  
Option to Renew. Tenant shall have Two (2), sixty (60) month renewal options at
ninety-five percent (95%) of fair market value (“effective rent”, e.g., after
taking into account, free rent, Tenant improvement allowances, and other
concessions and inducements in the market then given to new, non-renewal,
non-equity Tenants in comparable class office buildings). In no event shall a
floor or minimum exist for determining the rental rate. Tenant shall provide
Landlord written notice of its intent to renew nine (9) months prior to the
expiration date or the options shall expire and be null and void.

 

3 of 28



--------------------------------------------------------------------------------



 



4. RENT. Tenant shall pay Landlord without demand, deduction or offset, in
lawful money of the United States, the monthly rental as outlined in section
l(d) in advance on or before the first day of each month during the Lease Term
beginning on the Commencement Date, together with any other additional payments
due to Landlord, including Operating Costs (collectively the “Rent”) when
required under this Lease. Payments for any partial month at the beginning or
end of the Lease term shall be prorated. If any sums payable by Tenant to
Landlord under this Lease are not received by the fifth (5th) day of each month,
Tenant shall pay Landlord in addition to the amount due, for the cost of
collecting and handling such late payment (“Late Charges”), an amount equal to
the greater of $100 or five percent (5%) of the delinquent amount. In addition,
all delinquent sums payable by Tenant to Landlord and not paid within five days
of the due date, or the five (5) day cure period as outlined below, shall, at
Landlord’s option, bear interest at the rate of Eighteen percent (18%) per
annum, or the highest rate of interest allowable by law, whichever is less.
Interest on all delinquent amounts shall be calculated from the original due
date to the date of payment. Landlord’s acceptance of less than the full amount
of any payment due from Tenant shall not be deemed an accord and satisfaction or
compromise of such payment unless Landlord specifically consents in writing to
payment of such lesser sum as an accord and satisfaction or compromise of the
amount which Landlord claims. Notwithstanding the foregoing, Landlord shall
provide Tenant with written notice of the failure to pay and Tenant shall be
granted five (5) days after receipt of notice to submit payment in full. Tenant
shall have the right to receive said written notice one (1) time per twelve
month period before the aforementioned Late Charges and interest rate as
outlined herein shall be assessed to Tenant.
5. SECURITY DEPOSIT. Upon execution of this Lease, Landlord warrants that it has
received the security deposit specified in Section 1(f) above. Landlord may
commingle the security deposit with its other funds. If Tenant breaches any
covenant or condition of this Lease, including but not limited to the payment of
Rent, Landlord may apply all or any part of the security deposit to the payment
of any sum in default and any damage suffered by Landlord as a result of
Tenant’s breach. In such event, Tenant shall, within five (5) days after written
demand by Landlord, deposit with Landlord the amount so applied. Any payment to
Landlord from the security deposit shall not be construed as a payment of
liquidated damages for any default. If Tenant is in compliance with all of the
covenants and conditions of this Lease at the end of the lease term or earlier
termination in accordance with the terms of this lease, Landlord shall repay the
security deposit to Tenant without interest within 30 days after the vacation of
the Premises.
6. USES. The Premises shall be used only for the use(s) specified in Section
1(g) above (the “Permitted Use”), and for no other business or purpose without
the prior written consent of Landlord. No act shall be done on or around the
Premises that is unlawful, or cause the cancellation of any insurance on the
Premises or the Building. Tenant shall not commit or allow to be committed any
waste upon the Premises, or any public or private nuisance. Tenant shall not do
or permit anything to be done in the Premises or on the Property, which will
obstruct or interfere with the rights of other tenants or occupants of the
Property, or their customers, clients and visitors, or to injure or annoy such
persons.

 

4 of 28



--------------------------------------------------------------------------------



 



7. COMPLIANCE WITH LAWS. Tenant shall not cause or permit the Premises to be
used in any way, which violates any law, ordinance, or governmental regulation
or order. Landlord represents to Tenant, to the best of Landlord’s knowledge,
that with the exception of any Tenant’s Work, as of the Commencement Date, the
Premises comply with all applicable laws, rules, regulations, or orders,
including without limitation, the Americans With Disabilities Act, if
applicable, and Landlord shall be responsible to promptly cure any noncompliance
which existed on the Commencement Date. Tenant shall be responsible for
complying with all laws applicable to the Premises as a result of Tenant’s
particular use, such as modifications required by the Americans With
Disabilities Act as a result of Tenant opening the Premises to the public as a
place of public accommodation. If the enactment or enforcement of any law,
ordinance, regulation or code during the Lease term requires any changes to the
Premises during the Lease term, the Tenant shall perform all such changes at its
expense if the changes are required due to the nature of Tenant’s activities at
the Premises, excluding uses specified in section l(g) or to alterations that
Tenant seeks to make to the Premises; otherwise, Landlord shall perform all such
changes at its expense.
8. OPERATING COSTS.

a.  
Definition. As used herein, “Operating Costs” shall mean all costs of operating,
maintaining and repairing the Premises, the Building, and the Property,
determined in accordance with generally accepted accounting principles, and
including without limitation the following: all taxes and assessments
(including, but not limited to, real and personal property taxes and
assessments, local improvement district assessments and other special purpose
assessments, and taxes on pro-rata rent or gross receipts); insurance premiums
paid by Landlord and (to the extent used) deductibles; water, sewer and all
other utility charges (other than utilities separately metered and paid directly
by Tenant or other tenants); janitorial and all other cleaning services; refuse
and trash removal; refurbishing and repainting of common areas; carpet
replacement of common areas; air conditioning, heating, ventilation and elevator
service; pest control; lighting systems, fire detection and security services;
landscape maintenance; management (fees and/or personnel costs); parking lot,
road, sidewalk and driveway patching, resurfacing and maintenance; snow and ice
removal; amortization (in accordance with generally accepted accounting
principles) of capital improvements as Landlord may in the future install to
comply with governmental regulations and rules or undertaken in good faith with
a reasonable expectation of reducing operating costs (the useful life of which
shall be determined by generally accepted accounting principles; and costs of
legal services (except those incurred directly relating to a particular occupant
of the Building); accounting services, labor, supplies, materials and tools.
Landlord and Tenant agree that if the Building is not one hundred percent (100%)
occupied during any calendar year, on a monthly average, then the variable
Operating Costs shall be increased to reflect the Operating Costs of the
Building as though it were one hundred percent (100%) occupied and Tenant’s Pro
Rata Share of Operating Costs shall be based upon Operating Costs as so
adjusted. Operating Costs shall not include: Landlord’s income tax or general
corporate overhead, depreciation on the Building or equipment therein; loan
payments; real estate broker’s commissions; capital improvements not described
in this paragraph (except for those that apply to newly enacted laws or
constitute cost savings and in each case only if amortized over its useful
life); improvements which are specific to another Tenants premises; or any costs
regarding the operation, maintenance and repair of the Premises, the Building,
or the Property paid directly by Tenant or other tenants in the Building.
Operating Costs which cannot be separately allocated to the tenants of other
structures may include but are not limited to: insurance premiums; taxes and
assessments; management (fees and/or personnel costs); exterior lighting;
parking lot, road, sidewalk and driveway patching, resurfacing and maintenance;
snow and ice removal; and costs of legal services and accounting services. The
cost of any replacements of HVAC equipment less than $4,750 per occurrence shall
be at the sole expense of Landlord and repaid as part of Tenant’s Operating
Expenses. Actual replacement of equipment or repair in excess of $4,750 shall be
amortized over the useful life of the improvement and repaid as part of Tenants
operating expenses. The useful life for replacements shall be determined by an
independent mechanical contractor. In no event shall the repairs or replacement
of HVAC equipment cause Tenants operating expenses to increase in one year by
more than $1.00 per square foot per year. Tenant shall have a one (1) year
period to audit operating expenses.

 

5 of 28



--------------------------------------------------------------------------------



 



b.  
Type of Payment: TRIPLE NET. As additional Rent, Tenant shall pay to Landlord on
the first of each month with payment of Tenant’s base Rent one-twelfth of
Tenant’s Pro Rata Share of Operating Costs.

d.  
Method of Payment. Tenant shall pay to Landlord Operating Costs as provided
above pursuant to the following procedure:

i) Landlord shall provide to Tenant, at or before the Commencement Date, a good
faith estimate of annual Operating Costs for the calendar year in which the
Commencement Date occurs. Landlord shall also provide to Tenant, as soon as
possible following the first day of each succeeding calendar year, a good faith
estimate of Tenant’s annual Pro Rata Share of Operating Costs for the
then-current year;
(ii) Each estimate of Tenant’s annual Pro Rata Share of Operating Costs
determined by Landlord as described above, shall be divided into twelve
(12) equal monthly installments. Tenant shall pay to Landlord such monthly
installment of Operating Costs with each monthly payment of base Rent. In the
event the estimated amount of Tenant’s Pro Rata Share of Operating Costs has not
yet been determined for any calendar year, Tenant shall pay the monthly
installment in the estimated amount determined for the preceding calendar year
until the estimate for the current calendar year has been provided to Tenant. At
such time as the estimate for the current calendar year is received, Tenant
shall then pay any shortfall or receive a credit for any surplus for the
preceding months of the current calendar year and shall, thereafter, make the
monthly installment payment in accordance with the current estimate; and
(iii) As soon as reasonably possible following the end of each calendar year of
the Lease term, but in no event later than April 15th of the following calendar
year, Landlord shall determine and provide to Tenant a statement (the “Operating
Costs Statement”) setting forth the amount of Operating Costs actually incurred
and the amount of Tenant’s Pro Rata Share of Operating Costs actually payable by
Tenant with respect to such calendar year. In the event the amount of Tenant’s
Pro Rata Share of Operating Costs exceeds the sum of the monthly installments
actually paid by Tenant for such calendar year, Tenant shall pay to Landlord the
difference within thirty (30) days following receipt of the Operating Costs
Statement. In the event the sum of such installments exceeds the amount of
Tenant’s Pro Rata Share of Operating Costs actually due and owing, the
difference shall be applied as a credit to Tenant’s future Pro Rata Share of
Operating Costs payable by Tenant pursuant to this Section.
9. UTILITIES AND SERVICES. Landlord shall provide the Premises the following
services, the cost of which shall be included in the Operating Costs: water,
sewage, garbage removal and electricity for the Premises seven (7) days per
week, twenty-four (24) hours per day, and heating, ventilation and air
conditioning from 8:00 a.m. to 7:00 p.m. Monday through Friday, and 9:00 a.m. to
3:00 p.m. on Saturday, and shall provide janitorial service to the Premises and
Building five (5) nights each week, exclusive of holidays. Heating, ventilation
and air conditioning services will also be provided by Landlord to the Premises
during additional hours on reasonable notice to Landlord, at Tenant’s sole cost
and expense, at an hourly rate reasonably established by Landlord from time to
time and payable by Tenant, as billed, as additional Rent. The current hourly
rate charged by Landlord for after hours HVAC is $35. Tenant shall furnish and
pay, at Tenant’s sole expense, all other services (including, but not limited
to, telephone and cable service if available) and other services which Tenant
requires with respect to the Premises, except those to be provided by Landlord
as described above. Notwithstanding the foregoing, if Tenant’s use of the
Premises incurs utility service charges which are above ordinary usage for
office tenants in Kirkland, WA, Landlord reserves the right to require Tenant to
pay a reasonable additional charge for such usage.

 

6 of 28



--------------------------------------------------------------------------------



 



a.  
Property Management. Upon request by Tenant Landlord shall consider hiring a
professional third party management company to manage the property. The
management company shall have extensive experience working with Class B office
properties in the Kirkland/Redmond submarkets. Tenant reserves the ongoing right
to approve any property management firm and or property management fees. Tenant
shall also have the ongoing right to approve/disapprove the cleaning contractor
selected for the Premises. Tenant shall be responsible for payment of any
charges incurred by Landlord in retaining a professional management firm, either
directly or through the payment of Operating Expenses.

10. TAXES. Tenant shall pay all taxes, assessments, liens and license fees
(“Taxes”) levied, assessed or imposed by any authority having the direct or
indirect power to tax or assess any such liens, by reason of Tenant’s use of the
Premises, and all Taxes on Tenant’s personal property located on the Premises.
Landlord shall pay all Taxes with respect to the Building and the Project,
including any Taxes resulting from a reassessment of the Building or the Project
due to a change of ownership or otherwise, which shall be included in Operating
Costs.
11. COMMON AREAS.

a.  
Definition. The term “Common Areas” means all areas and facilities that are
provided and designated from time to time by Landlord for the general
non-exclusive use and convenience of Tenant with other tenants and which are not
leased or held for the exclusive use of a particular tenant. Common Areas may,
but do not necessarily include, hallways, entryways, stairs, elevators,
driveways, walkways, terraces, docks, loading areas, restrooms, trash
facilities, parking areas and garages, roadways, pedestrian sidewalks,
landscaped areas, security areas and lobby or mall areas. Tenant shall comply
with reasonable rules and regulations concerning the use of the common areas
adopted by Landlord from time to time. Without advance notice to Tenant and
without any liability to Tenant, Landlord may change the size, use, or nature of
any common areas, erect improvements on the Common Areas or convert any portion
of the Common Areas to the exclusive use of Landlord or selected tenants, so
long as Tenant is not thereby deprived of the substantial benefit of the
Premises. Landlord reserves the use of exterior walls and the roof, and the
right to install, maintain, use, repair and replace pipes, ducts, conduits, and
wires leading through the Premises in areas which will not materially interfere
with Tenant’s use thereof.

b.  
Use of the Common Areas. Tenant shall have the non-exclusive right in common
with such other tenants to whom Landlord has granted or may grant such rights to
use the Common Areas. Tenant shall abide by rules and regulations adopted by
Landlord from time to time and shall use its best efforts to cause its
employees, contractors, and invitees to comply with those rules and regulations,
and not interfere with the use of Common Areas by others. Tenant shall have the
exclusive right to use the Gym and control access to the Gym which is located
adjacent to the parking garage. In no event shall any other Tenant have the
right to use or access the Gym without Tenant’s prior written consent.
  c.  
Maintenance of Common Areas. Landlord shall maintain the Common Areas in good
order, condition and repair. This maintenance cost shall be an Operating Cost
chargeable to Tenant pursuant to Section 8.



 

7 of 28



--------------------------------------------------------------------------------



 



12. ALTERATIONS. Tenant shall notify Landlord of all proposed alterations or
improvements to the Premises. If the Alterations cost under $25,000, Landlord’s
prior written consent for such alterations will not be required. If the
Alterations cost over $25,000, then Landlord’s prior written consent will be
required, but in no event, shall Landlord’s consent be delayed, withheld or
conditioned unless the alterations affect the structural, mechanical, electrical
or fire life safety systems of the building. The term “Alterations” shall not
include the installation of shelves, movable partitions, Tenant’s equipment, and
trade fixtures which may be performed without damaging existing improvements or
the structural integrity of the Premises, and Landlord’s consent shall not be
required for Tenant’s installation of those items. Tenant shall complete all
Alterations at Tenant’s expense in compliance with all applicable laws and in
accordance with plans and specifications approved by Landlord if exceeding
$25,000, using contractors mutually agreed upon by Landlord and Tenant, and in a
manner so as to not unreasonably interfere with other tenants. Landlord shall be
deemed the owner of all fixtures and fixed Alterations except for those, which
Landlord requires to be removed at the end of the Lease term. Tenant shall not
be required to remove any Alteration at the end of the Lease term unless
Landlord conditioned its consent of the approved Alteration upon Tenant removing
the approved Alteration at the expiration of the lease term, in which case
Tenant shall remove such Alteration. Tenant shall immediately repair any damage
to the Premises caused by removal of Alterations.
13. REPAIRS AND MAINTENANCE. Tenant shall, at its sole expense, maintain the
Premises in good condition and promptly make all repairs and replacements
necessary to keep the Premises safe and in good condition. Landlord shall
maintain and repair the Building structure, foundation, exterior walls, and
roof, and the Common Areas, the cost of which shall be included as an Operating
Cost. Tenant shall not damage any demising wall or disturb the structural
integrity of the Premises and shall promptly repair any damage or injury done to
any such demising walls or structural elements caused by Tenant or its
employees, agents, contractors, or invitees. If Tenant fails to maintain or
repair the Premises, Landlord may enter the Premises and perform such repair or
maintenance on behalf of Tenant. In such case, Tenant shall be obligated to pay
to Landlord immediately upon receipt of demand for payment, as additional Rent,
all costs incurred by Landlord. Notwithstanding anything in this Section to the
contrary, Tenant shall not be responsible for any repairs to the Premises made
necessary by the acts of Landlord or its agents, employees, contractors or
invitees therein or due to commercially reasonable wear and tear. Upon
expiration of the Lease term, whether by lapse of time or otherwise, Tenant
shall promptly and peacefully surrender the Premises, together with all keys, to
Landlord in as good condition as when received by Tenant from Landlord or as
thereafter improved, reasonable wear and tear and insured casualty excepted.
14. ACCESS AND RIGHT OF ENTRY. After reasonable notice from Landlord, but in no
event less than 24 hours, (except in cases of emergency, where no notice is
required), Tenant shall permit Landlord and its agents, employees and
contractors to enter the Premises at all reasonable times to make repairs,
alterations, improvements or inspections. This Section shall not impose any
repair or other obligation upon Landlord not expressly stated elsewhere in this
Lease. After reasonable notice to Tenant, Landlord shall have the right to enter
the Premises for the purpose of showing the Premises to prospective purchasers
or lenders at any time, and to prospective tenants within 180 days prior to the
expiration or sooner termination of the Lease term.

 

8 of 28



--------------------------------------------------------------------------------



 



15. SIGNAGE. Tenant shall have the right to install building top signage at
Tenants expense and as permitted by local governmental codes. Tenant shall
obtain Landlord’s written consent, which shall not be unreasonably withheld,
conditioned or delayed, before installing any signs upon Premises. Tenant shall
install any approved signage at Tenant’s sole expense and in compliance with all
applicable laws. Tenant shall not damage or deface the Premises in installing or
removing signage and shall repair any injury or damage to he Premises caused by
such installation or removal.
16. DESTRUCTION OR CONDEMNATION.

a.  
Damage and Repair. If the Premises or the portion of the Property necessary for
Tenant’s occupancy are partially damaged but not rendered untenantable, by fire
or other insured casualty, then Landlord shall diligently restore the Premises
and the portion of the Property necessary for Tenant’s occupancy and this Lease
shall not terminate; provided, however, Tenant may terminate the Lease if
Landlord is unable to restore the Premises within six (6) months of the casualty
event. The Premises or the portion of the Property necessary for Tenant’s
occupancy shall not be deemed untenantable if less than twenty-five percent
(25%) of the usable square footage area is damaged. Notwithstanding the
foregoing, Landlord shall have no obligation to restore the Premises or the
portion of the Property necessary for Tenant’s occupancy if insurance proceeds
are not available to pay the entire cost of such restoration. If insurance
proceeds are available to Landlord but are not sufficient to pay the entire cost
of restoration, then Landlord may elect to terminate this Lease and keep the
insurance proceeds, by notifying Tenant within sixty (60) days of the date of
such casualty. If the Premises, the portion of the Property necessary for
Tenant’s occupancy, or 50% or more of the rentable area of the Property are
entirely destroyed, or partially damaged and rendered untenantable, by fire or
other casualty, Landlord may, at its option: (a) terminate this Lease as
provided herein, or (b) restore the Premises and the portion of the Property
necessary for Tenant’s occupancy to their previous condition; provided, however,
if such casualty event occurs during the last 6 months of the Lease term (after
considering any option to extend the term timely exercised by Tenant) then
either Tenant or Landlord may elect to terminate the Lease. If, within thirty
days (30) after receipt by Landlord from Tenant of written notice that Tenant
deems the Premises or the portion of the Property necessary for Tenant’s
occupancy untenantable, Landlord fails to notify Tenant of its election to
restore those areas, or if Landlord is unable to restore those areas within six
(6) months of the date of the casualty event, then Tenant may elect to terminate
the Lease. If Landlord restores the Premises or the Property under this
Section 16(a), Landlord shall proceed with reasonable diligence to complete the
work, and the base Rent shall be abated in the same proportion as the
untenantable portion of the Premises bears to the leased Premises, provided that
there shall be a rent abatement only if the damage or destruction of the
Premises or the Property did not result from, or was not contributed to directly
or indirectly by the act, fault or neglect of Tenant, or Tenant’s officers,
contractors, licensees, agents, servants, employees, guests, invitees or
visitors. Provided, Landlord complies with its obligations under this Section,
no damages, compensation or claim shall be payable by Landlord for
inconvenience, loss of business or annoyance directly, incidentally or
consequentially arising from any repair or restoration of any portion of the
Premises or the Property. Landlord will not carry insurance of any kind for the
protection of Tenant or on Tenant’s furniture or on any fixtures, equipment, or
appurtenances of Tenant under this Lease, and Landlord shall not be obligated to
repair any damage thereto or replace the same unless the damage is caused by
Landlord’s negligence.

 

9 of 28



--------------------------------------------------------------------------------



 



b.  
Condemnation. If the Premises, the portion of the Property necessary for
Tenant’s occupancy, or 50% or more of the rentable area of the Property are made
untenantable by eminent domain, or conveyed under a threat of condemnation, this
Lease shall terminate at the option of either Landlord or Tenant as of the
earlier of the date title vests in the condemning authority or the condemning
authority first has possession of the Premises or the portion of the Property
and all Rents and other payments shall be paid to that date. In case of taking
of a part of the Premises or the portion of the Property necessary for Tenant’s
occupancy that does not render those areas untenantable, then this Lease shall
continue in full force and effect and the base Rent shall be equitably reduced
based on the proportion by which the floor area of any structures is reduced,
such reduction in Rent to be effective as of the earlier of the date the
condemning authority first has possession of such portion or title vests in the
condemning authority. The Premises or the portion of the Property necessary for
Tenant’s occupancy shall not be deemed untenantable if less than twenty-five
percent (25%) of each of those areas are condemned. Landlord shall be entitled
to the entire award from the condemning authority attributable to the value of
the Premises or the Property and Tenant shall make no claim for the value of its
leasehold. Tenant shall be permitted to make a separate claim against the
condemning authority for moving expenses or damages resulting from interruption
in its business.

17. INSURANCE.

a.  
Liability Insurance. During the Lease term, Tenant shall pay for and maintain
commercial general liability insurance with broad form property damage and
contractual liability endorsements. This policy shall name Landlord as an
additional insured, and shall insure Tenant’s activities and those of Tenant’s
employees, officers, contractors, licensees, agents, servants, employees,
guests, invitees or visitors with respect to the Premises against loss, damage
or liability for personal injury or death or loss or damage to property with a
combined single limit of not less than $1,000,000. The insurance will be
non-contributory with any liability insurance carried by Landlord.

b.  
Tenants Insurance. During the Lease term, Tenant shall pay for and maintain
replacement cost fire and extended coverage insurance, in an amount sufficient
to cover not less than 100% of the full replacement cost, as the same may exist
from time to time, of all of Tenant’s personal property, fixtures, and
equipment.

c.  
Miscellaneous. Insurance required under this Section shall be with companies
rated A-V or better in Best’s Insurance Guide, and which are authorized to
transact business in the State of Washington. Tenant shall deliver to Landlord
upon commencement of the Lease and from time to time thereafter, copies or
certificates of the insurance policies required by this Section. In no event
shall the limit of such policies be considered as limiting the liability of
Tenant under this Lease.

d.  
Landlord Insurance. Landlord shall carry standard form extended coverage fire
insurance of the building shell and core in the amount of their full replacement
value, and such other insurance of such types and amounts as Landlord, in its
discretion, shall deem reasonably appropriate. The cost of any such insurance
may be included in the Operating Costs by a “blanket policy” insuring other
parties and/or locations in addition to the Building, in which case the portion
of the premiums therefor allocable to the Building and Project shall be included
in the Operating Costs.

 

10 of 28



--------------------------------------------------------------------------------



 



e.  
Waiver of Subrogation. Landlord and Tenant hereby release each other and any
other tenant, their agents or employees, from responsibility for, and waive
their entire claim of recovery for any loss or damage arising from any cause
covered by insurance required to be carried by each of them. Each party shall
provide notice to the insurance carrier or carriers of this mutual waiver of
subrogation, and shall cause its respective insurance carriers to waive all
rights of subrogation against the other. This waiver shall not apply to the
extent of the deductible amounts to any such policies or to the extent of
liabilities exceeding the limits of such policies.

18. INDEMNIFICATION. Tenant shall defend, indemnify, and hold Landlord harmless
against all liabilities, damages, costs, and expenses, including attorneys’
fees, arising from any negligent or wrongful act or omission of Tenant or
Tenant’s officers, contractors, licensees, agents, servants, employees, guests,
invitees, or visitors on or around the Premises as a result of any act, omission
or negligence of Tenant, or Tenant’s officers, contractors, licensees, agents,
servants, employees, guests, invitees, or visitors, or arising from any breach
of this Lease by Tenant. Tenant shall use legal counsel acceptable to Landlord
in defense of any action within Tenant’s defense obligation. Landlord shall
defend, indemnify and hold Tenant harmless against all liabilities, damages,
costs, and expenses, including attorneys’ fees, arising from any negligent or
wrongful act or omission of Landlord or Landlord’s officers, contractors,
licensees, agents, servants, employees, guests, invitees, or visitors on or
around the Premises or arising from any breach of this Lease by Landlord.
Landlord shall use legal counsel acceptable to Tenant in defense of any action
within Landlord’s defense obligation. The provisions of this section 17 shall
survive expiration or termination of this Lease.
19. ASSIGNMENT AND SUBLETTING.
With the exception of a Permitted Transfer, Tenant shall not assign, sublet,
mortgage, encumber or otherwise transfer any interest in this Lease
(collectively referred to as a “Transfer”) or any part of the Premises, without
first obtaining Landlord’s written consent, which shall not be unreasonably
withheld, conditioned or delayed. Landlord shall approve or disapprove any
requested Transfer within five (5) business days of written request by Tenant.
No Transfer shall relieve Tenant of any liability under this Lease
notwithstanding Landlord’s consent to such Transfer. Consent to any Transfer
shall not operate as a waiver of the necessity for Landlord’s consent to any
subsequent Transfer. If Tenant is a partnership, limited liability company,
corporation, or other entity, any transfer of this Lease by merger,
consolidation, redemption or liquidation, or any change(s) in the ownership of,
or power to vote, which singularly or collectively represents a majority of the
beneficial interest in Tenant, shall constitute a Transfer under this Section.
As a condition to Landlord’s approval, if given, any potential assignee or
sublessee otherwise approved by Landlord shall assume all obligations of Tenant
under this Lease and shall be jointly and severally liable with Tenant and any
guarantor, if required, for the payment of Rent and performance of all terms of
this Lease. In connection with any Transfer, Tenant shall provide Landlord with
copies of all assignments, subleases and assumption instruments. With reasonable
notice to Landlord (not prior consent), Tenant shall be permitted to sublease or
assign all or any portion of its Premises, to any related entity or affiliate of
Tenant, whether by merger, consolidation or any successor entity, (collectively
referred to as a “Permitted Transfer”) without having the obligation of securing
the Landlord’s approval or consent, and Landlord shall not participate in any
profits from said subleasing.


 

11 of 28



--------------------------------------------------------------------------------



 



20. LIENS. Tenant shall keep the Premises free from any liens created by or
through Tenant. Tenant shall indemnify and hold Landlord harmless from liability
from any such liens including, without limitation, liens arising from any
Alterations. If a lien is filed against the Premises by any person claiming by,
through or under Tenant, Tenant shall, upon request of Landlord, at Tenant’s
expense, immediately furnish to Landlord a bond in form and amount and issued by
a surety satisfactory to Landlord, indemnifying Landlord and the Premises
against all liabilities, costs and expenses, including attorneys’ fees, which
Landlord could reasonably incur as a result of such lien(s).
21. DEFAULT. The following occurrences shall each be deemed an Event of Default
by Tenant:

a.  
Failure To Pay. Tenant fails to pay any sum, including Rent or NNN operating
expense, due under this Lease following five (5) business days after receipt of
written notice from Landlord of the failure to pay.

b.  
Vacation/Abandonment. Tenant vacates the Premises (defined as an absence for at
least 30 consecutive days without prior notice to Landlord), or Tenant abandons
the Premises (defined as an absence of fifteen (15) days or more while Tenant is
in breach of some other term of this Lease). Tenant’s vacation or abandonment of
the Premises shall not be subject to any notice or right to cure.

c.  
Insolvency. Tenant becomes insolvent, voluntarily or involuntarily bankrupt, or
a receiver, assignee or other liquidating officer is appointed for Tenant’s
business, provided that in the event of any involuntary bankruptcy or other
insolvency proceeding, the existence of such proceeding shall constitute an
Event of Default only if such proceeding is not dismissed or vacated within
60 days after its institution or commencement.

d.  
Levy or Execution. Tenant’s interest in this Lease or the Premises, or any part
thereof, is taken by execution or other process of law directed against Tenant,
or is taken upon or subjected to any attachment by any creditor of Tenant, if
such attachment is not discharged within 15 days after being levied.

e.  
Other Non-Monetary Defaults. Tenant breaches any agreement, term or covenant of
this Lease other than one requiring the payment of money and not otherwise
enumerated in this Section, and the breach continues for a period of 30 days
after written notice by Landlord to Tenant of the breach.

f.  
Failure to Take Possession. Tenant fails to take possession of the Premises on
the Commencement Date.

 

12 of 28



--------------------------------------------------------------------------------



 



22. REMEDIES. Landlord shall have the following remedies upon an Event of
Default. Landlord’s rights and remedies under this Lease shall be cumulative,
and none shall exclude any other right or remedy allowed by law.
a. Termination of Lease. Landlord may terminate Tenant’s interest under the
Lease, but no act by Landlord other than written notice from Landlord to Tenant
of termination shall terminate this Lease. The Lease shall terminate on the date
specified in the notice of termination. Upon termination of this Lease, Tenant
will remain liable to Landlord for damages in an amount equal to the rent and
other sums that would have been owing by Tenant under this Lease for the balance
of the Lease term, less the net proceeds, if any, of any reletting of the
Premises by Landlord subsequent to the termination, after deducting all
reasonable Landlord’s Reletting Expenses (as defined below). Landlord shall be
entitled to either collect damages from Tenant monthly on the days on which rent
or other amounts would have been payable under the Lease or alternatively,
Landlord may accelerate Tenant’s obligations under the Lease and recover from
Tenant: (i) unpaid rent which had been earned at the time of termination;
(ii) the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of rent loss that Tenant
proves could reasonably have been avoided; (iii) the amount by which the unpaid
rent for the balance of the term of the Lease after the time of award exceeds
the amount of rent loss that Tenant proves could reasonably be avoided
(discounting such amount by the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award, plus 1%); and (iv) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under the Lease, or which in the
ordinary course would be likely to result from the Event of Default, including
without limitation Reletting Expenses described in Section 22b.
b. Re-Entry and Reletting. Landlord may continue this Lease in full force and
effect, and without demand or notice, re-enter and take possession of the
Premises or any part thereof, expel the Tenant from the Premises and anyone
claiming through or under the Tenant, and remove the personal property of
either. Landlord may relet the Premises, or any part of them, in Landlord’s
name, for such period of time and at such other terms and conditions, as
Landlord, in its discretion, may determine. Landlord may collect and receive the
rents for the Premises. Re-entry or taking possession of the Premises by
Landlord under this Section shall not be construed as an election on Landlord’s
part to terminate this Lease, unless a written notice of termination is given to
Tenant. Landlord reserves the right following any re-entry or reletting, or
both, under this Section to exercise its right to terminate the Lease. During
the Event of Default, Tenant will pay Landlord the rent and other sums which
would be payable under this Lease if repossession had not occurred, plus the net
proceeds, if any, after reletting the Premises, after deducting Landlord’s
reasonable Reletting Expenses. “Reletting Expenses” is defined to include all
expenses incurred by Landlord in connection with reletting the Premises,
including without limitation, all repossession costs, brokerage commissions,
attorneys’ fees, remodeling and repair costs, costs for removing and storing
Tenant’s property and equipment, and rent concessions granted by Landlord to any
new Tenant, prorated over the life of the new lease with Tenant responsible for
its pro rata share of the reasonable Reletting Expenses. Tenants pro rata share
shall be defined as Tenants remaining lease term in months divided by the total
lease term of the new lease in months.
c. Waiver of Redemption Rights. Tenant, for itself, and on behalf of any and all
persons claiming through or under Tenant, including creditors of all kinds,
hereby waives and surrenders all rights and privileges which they may have under
any present or future law, to redeem the Premises or to have a continuance of
this Lease for the Lease term, as it may have been extended.
d. Nonpayment of Additional Rent. All costs which Tenant agrees to pay to
Landlord pursuant to this Lease shall in the event of nonpayment be treated as
if they were payments of Rent, and Landlord shall have all the rights herein
provided for in case of nonpayment of Rent.

 

13 of 28



--------------------------------------------------------------------------------



 



e. Failure to Remove Property. If Tenant fails to remove any of its property
from the Premises at Landlord’s request following an uncured Event of Default,
Landlord may, at its option, remove and store the property at Tenant’s expense
and risk. If Tenant does not pay the storage cost within five (5) business days
of Landlord’s request, Landlord may, at its option, have any or all of such
property sold at public or private sale (and Landlord may become a purchaser at
such sale), in such manner as Landlord deems proper, without notice to Tenant.
Landlord shall apply the proceeds of such sale: (i) to the expense of such sale,
including reasonable attorneys’ fees actually incurred; (ii) to the payment of
the costs or charges for storing such property; (iii) to the payment of any
other sums of money which may then be or thereafter become due Landlord from
Tenant under any of the terms hereof; and (iv) the balance, if any, to Tenant.
Nothing in this Section shall limit Landlord’s right to sell Tenant’s personal
property as permitted by law to foreclose Landlord’s lien for unpaid rent.
23. MORTGAGE SUBORDINATION AND ATTORNMENT. This Lease shall automatically be
subordinate to any mortgage or deed of trust created by Landlord which is now
existing or hereafter placed upon the Premises including any advances, interest,
modifications, renewals, replacements or extensions (“Landlord’s Mortgage”),
provided the holder of any Landlord’s Mortgage or any person(s) acquiring the
Premises at any sale or other proceeding under any such Landlord’s Mortgage
shall elect to continue this Lease in full force and effect. Tenant shall attorn
to the holder of any Landlord’s Mortgage or any person(s) acquiring the Premises
at any sale or other proceeding under any Landlord’s Mortgage provided such
person(s) assume the obligations of Landlord under this Lease. Tenant shall
promptly and in no event later than fifteen (15) days execute, acknowledge and
deliver documents which the holder of any Landlord’s Mortgage may reasonably
require as further evidence of this subordination and attornment.
Notwithstanding the foregoing, Tenant’s obligations under this Section are
conditioned on the holder of each of Landlord’s Mortgage and each person
acquiring the Premises at any sale or other proceeding under any such Landlord’s
Mortgage not disturbing Tenant’s occupancy and other rights under this Lease, so
long as no uncured Event of Default exists.
24. NON-WAIVER. Landlord’s waiver of any breach of any term contained in this
Lease shall not be deemed to be a waiver of the same term for subsequent acts of
Tenant. The acceptance by Landlord of Rent or other amounts due by Tenant
hereunder shall not be deemed to be a waiver of any breach by Tenant preceding
such acceptance.
25. HOLDOVER. Tenant shall have the right to remain in the Premises on a
month-to-month basis for up to three (3) months (“Permitted Holdover”) after the
Lease expiration under the same terms and conditions that are in effect upon
Lease expiration. After the Permitted Holdover period Tenant shall have the
right to holdover with Landlords consent, such tenancy shall be deemed to be on
a month-to-month basis and may be terminated according to Washington law. During
such tenancy, Tenant agrees to pay to Landlord 125% the rate of rental last
payable under this Lease, unless Landlord and Tenant agree upon a different
rate. All other terms of the Lease shall remain in effect. Under no conditions
shall Tenant be liable for consequential and/or special damages as a result of
any holdover.
26. NOTICES. All notices under this Lease shall be in writing and effective
(i) when delivered in person, (ii) three (3) days after being sent by registered
or certified mail to Landlord or Tenant, as the case may be, at the Notice
Addresses set forth in Section 1(h); or (iii) upon confirmed transmission by
facsimile to such persons at the facsimile numbers set forth in Section 1(h) or
such other addresses/facsimile numbers as may from time to time be designated by
such parties in writing.
27. COSTS AND ATTORNEYS’ FEES. If Tenant or Landlord engage the services of an
attorney to collect monies due or to bring any action for any relief against the
other, declaratory or otherwise, arising out of this Lease, including any suit
by Landlord for the recovery of Rent or other payments, or possession of the
Premises, the losing party shall pay the prevailing party a reasonable sum for
attorneys’ fees in such suit, at trial and on appeal.

 

14 of 28



--------------------------------------------------------------------------------



 



28. ESTOPPEL CERTIFICATES. Tenant shall, from time to time, upon written request
of Landlord, execute, acknowledge and deliver to Landlord or its designee a
written statement specifying the following, subject to any modifications
necessary to make such statements true and complete: (i) the date the Lease term
commenced and the date it expires; (ii) the amount of minimum monthly Rent and
the date to which such Rent has been paid; (iii) that this Lease is in full
force and effect and has not been assigned, modified, supplemented or amended in
any way; (iv) that this Lease represents the entire agreement between the
parties; (v) that all conditions under this Lease to be performed by Landlord
have been satisfied; (vi) that there are no existing claims, defenses or offsets
which the Tenant has against the enforcement of this Lease by Landlord;
(vii) that no Rent has been paid more than one month in advance; and (viii) that
no security has been deposited with Landlord (or, if so, the amount thereof). A
prospective purchaser of Landlord’s interest or assignee of any mortgage or new
mortgagee of Landlord’s interest in the Premises may rely upon any such
statement delivered pursuant to this Section. If Tenant shall fail to respond
within ten(10) business days of receipt by Tenant of a written request by
Landlord as herein provided, Tenant shall be deemed to have given such
certificate as above provided without modification and shall be deemed to have
admitted the accuracy of any information supplied by Landlord to a prospective
purchaser or mortgagee.
29. TRANSFER OF LANDLORD’S INTEREST. This Lease shall be assignable by Landlord
without the consent of Tenant. In the event of any transfer or transfers of
Landlord’s interest in the Premises, other than a transfer for security purposes
only, upon the assumption of this Lease by the transferee, Landlord shall be
automatically relieved of obligations and liabilities accruing from and after
the date of such transfer, except for any retained security deposit or prepaid
rent, and Tenant shall attorn to the transferee. See section 32. Not to
adversely impact Tenant’s lease.
30. RIGHT TO PERFORM. If Tenant shall fail to timely pay any sum or perform any
other act on its part to be performed hereunder, Landlord may make any such
payment or perform any such other act on Tenant’s part to be made or performed
as provided in this Lease. Tenant shall, on demand, reimburse Landlord for its
expenses incurred in making such payment or performance. Landlord shall (in
addition to any other right or remedy of Landlord provided by law) have the same
rights and remedies in the event of the nonpayment of sums due under this
Section as in the case of default by Tenant in the payment of Rent.
31. HAZARDOUS MATERIAL. Landlord represent and warrants that to the best of its
knowledge after investigation and inquiry, that Landlord has not used the
Building to treat, store, refine, process, or dispose of hazardous wastes,
hazardous substances, or toxic substances, as those terms are defined under
CERCLA, 43 U.S.C. 9601 et seq., RECR, 52 U.S.C. 6901, et seq., or TSCA, 15
U.S.C. 2401 et seq. (hereinafter “Hazardous Materials”) except as is normal in
the operation of a commercial office building, including but not limited to
janitorial supplies and duplicating supplies. Landlord represents and warrants
to Tenant that, to the best of Landlord’s knowledge, there is no “Hazardous
Material” (as defined below) on, in, or under the Premises as of the
Commencement Date except as otherwise disclosed to Tenant in writing before the
execution of this Lease. If there is any Hazardous Material on, in, or under the
Premises as of the Commencement Date which has been or thereafter becomes
unlawfully released through no fault of Tenant, then Landlord shall indemnify,
defend and hold Tenant harmless from any and all claims, judgments, damages,
penalties, fines, costs, liabilities or losses including without limitation sums
paid in settlement of claims, attorneys’ fees, consultant fees and expert fees,
incurred or suffered by Tenant either during or after the Lease term as the
result of such contamination. Tenant shall not cause or permit any Hazardous
Material to be brought upon, kept, or used in or about, or disposed of on the
Premises by Tenant, its agents,

 

15 of 28



--------------------------------------------------------------------------------



 



employees, contractors or invitees, except in strict compliance with all
applicable federal, state and local laws, regulations, codes and ordinances. If
Tenant breaches the obligations stated in the preceding sentence, then Tenant
shall indemnify, defend and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines, costs, liabilities or losses including,
without limitation, diminution in the value of the Premises, damages for the
loss or restriction on use of rentable or usable space or of any amenity of the
Premises, or elsewhere, damages arising from any adverse impact on marketing of
space at the Premises, and sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees incurred or suffered by Landlord either during
or after the Lease term. These indemnifications by Landlord and Tenant include,
without limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work, whether or
not required by any federal, state or local governmental agency or political
subdivision, because of Hazardous Material present in the Premises, or in soil
or ground water on or under the Premises. Tenant shall immediately notify
Landlord of any inquiry, investigation or notice that Tenant may receive from
any third party regarding the actual or suspected presence of Hazardous Material
on the Premises. Without limiting the foregoing, if the presence of any
Hazardous Material brought upon, kept or used in or about the Premises by
Tenant, its agents, employees, contractors or invitees, results in any unlawful
release of Hazardous Materials on the Premises or any other property, Tenant
shall promptly take all actions, at its sole expense, as are necessary to return
the Premises or any other property, to the condition existing prior to the
release of any such Hazardous Material; provided that Landlord’s approval of
such actions shall first be obtained, which approval may be withheld at
Landlord’s sole discretion. As used herein, the term “Hazardous Material” means
any hazardous, dangerous, toxic or harmful substance, material or waste
including biomedical waste which is or becomes regulated by any local
governmental authority, the State of Washington or the United States Government,
due to its potential harm to the health, safety or welfare of humans or the
environment. The provisions of this Section 30 shall survive expiration or
termination of this Lease.
32. QUIET ENJOYMENT. So long as Tenant pays the Rent and performs all of its
obligations in this Lease, Landlord or anyone claiming by, through or under
Landlord, or by the holders of any Landlord’s Mortgage or any successor thereto
will not disturb Tenant’s right to quiet enjoyment of the possession of the
Premises.
33. GENERAL.

a.  
Heirs and Assigns. This Lease shall apply to and be binding upon Landlord and
Tenant and their respective heirs, executors, administrators, successors and
assigns.

b.  
Brokers’ Fees. Tenant represents and warrants to Landlord that it has not
engaged any broker, finder or other person who would be entitled to any
commission or fees for the negotiation, execution, or delivery of this Lease
other than as disclosed in Section 35 of this Lease. Tenant shall indemnify and
hold Landlord harmless against any loss, cost, liability or expense incurred by
Landlord as a result of any claim asserted by any such broker, finder or other
person on the basis of any arrangements or agreements made or alleged to have
been made by or on behalf of Tenant. This subparagraph shall not apply to
brokers with whom Landlord has an express written brokerage agreement.

 

16 of 28



--------------------------------------------------------------------------------



 



c.  
Entire Agreement. This Lease contains all of the covenants and agreements
between Landlord and Tenant relating to the Premises. No prior or
contemporaneous agreements or understanding pertaining to the Lease shall be
valid or of any force or effect and the covenants and agreements of this Lease
shall not be altered, modified or added to except in writing signed by Landlord
and Tenant.

d.  
Severability. Any provision of this Lease which shall prove to be invalid, void
or illegal shall in no way affect, impair or invalidate any other provision of
this Lease.

e.  
Force Majeure. Time periods for either party’s performance under any provisions
of this Lease (excluding payment of Rent) shall be extended for periods of time
during which the party’s performance is prevented due to circumstances beyond
such party’s control, including without limitation, fires, floods, earthquakes,
lockouts, strikes, embargoes, governmental regulations, acts of God, public
enemy, war or other strife.

f.  
Governing Law. This Lease shall be governed by and construed in accordance with
the laws of the State of Washington.

g.  
Memorandum of Lease. Except for the pages containing the Commission Agreement,
the parties signatures and attached Exhibits A and B, this Lease shall not be
recorded. However, Landlord and Tenant shall, at the other’s request, execute
and record a memorandum of Lease in recordable form that identifies Landlord and
Tenant, the commencement and expiration dates of the Lease, and the legal
description of the Premises as set forth on attached Exhibit B.

h.  
Submission of Lease Form Not an Offer. One party’s submission of this Lease to
the other for review shall not constitute an offer to lease the Premises. This
Lease shall not become effective and binding upon Landlord and Tenant until it
has been fully signed by both Landlord and Tenant.

i.  
No Light, Air or View Easement. Tenant has not been granted an easement or other
right for light, air or view to or from the Premises. Any diminution or shutting
off of light, air or view by any structure which may be erected on or adjacent
to the Building shall in no way effect this Lease or the obligations of Tenant
hereunder or impose any liability on Landlord.

j.  
Authority of Parties. Any individual signing this Lease on behalf of an entity
represents and warrants to the other that such individual has authority to do so
and, upon such individual’s execution, that this Lease shall be binding upon and
enforceable against the party on behalf of whom such individual is signing.

34. EXHIBITS AND RIDERS. The following exhibits and riders are made a part of
this Lease: Exhibit A Floor Plan Outline of the Premises Exhibit B Legal
Description Exhibit C Landlords work Exhibit D Additional Provisions.
35. AGENCY DISCLOSURE. At the signing of this Lease, Landlord’s Agent Chris
Langer of Broderick Group, Inc. represented Landlord and Tenant’s Licensee Sean
Barnes and Adrienne Hunter of The Staubach Company represented Tenant. The
Staubach Company is Tenant’s Broker and Broderick Group, Inc. is Landlord’s
Broker. If Tenant’s Licensee and Landlord’s Agent are different salespersons
affiliated with the same Broker, then both Tenant and Landlord confirm their
consent to that Broker acting as a dual agent. If Tenant’s Licensee and
Landlord’s Agent are the same salesperson representing both parties, then both
Landlord and Tenant confirm their consent to that salesperson and his/her Broker
acting as dual agents. If Tenant’s Licensee, Landlord’s Agent, or their Broker
are dual agents, Landlord and Tenant consent to Tenant’s Licensee, Landlord’s
Agent and their Broker being compensated based on a percentage of the rent or as
otherwise disclosed on an attached addendum. Neither Tenant’s Licensee,
Landlord’s Agent or their Broker are receiving compensation from more than one
party to this transaction unless otherwise disclosed on an attached addendum, in
which case Landlord and Tenant consent to such compensation. Landlord and Tenant
confirm receipt of the pamphlet entitled “The Law of Real Estate Agency.”

 

17 of 28



--------------------------------------------------------------------------------



 



36. COMMISSION AGREEMENT. Landlord agrees to pay a commission to Tenant’s Broker
and Landlord’s Broker per a separate agreement.
37. BROKER PROVISIONS LANDLORD’S AGENT, TENANT’S LICENSEE AND THEIR BROKERS HAVE
MADE NO REPRESENTATIONS OR WARRANTIES CONCERNING THE PREMISES, THE MEANING OF
THE TERMS AND CONDITIONS OF THIS LEASE, LANDLORD’S OR TENANT’S FINANCIAL
STANDING, ZONING, COMPLIANCE OF THE PREMISES WITH APPLICABLE LAWS, SERVICE OR
CAPACITY OF UTILITIES, OPERATING EXPENSES, OR HAZARDOUS MATERIALS. LANDLORD AND
TENANT ARE EACH ADVISED TO SEEK INDEPENDENT LEGAL ADVICE ON THESE AND OTHER
MATTERS ARISING UNDER THIS LEASE. IN WITNESS WHEREOF this Lease has been
executed the date and year first above written.
38. CONSENT OF OWNER. Willows Run Investments, LLC, a Washington Limited
Liability Company (“Owner”) is the fee owner of the Premises having acquired the
Premises from Landlord. Landlord remains landlord under the Lease pursuant to
the terms of the Master Lease dated September 16, 2005. Owner joins in the
execution of this Lease for the purpose of indicating its consent to the terms
hereof. Owner further agrees that in the event the Master Lease is terminated
for any reason, then so long as the Tenant is not in default under the terms of
the Lease beyond the expiration of any applicable notice and cure periods, Owner
recognizes the Lease as a direct lease between Owner and Tenant. In the event of
such termination, Tenant agrees to attorn to and accept Owner as its landlord
for the remainder of the term of the Lease.

            LANDLORD:
Mastro Willows 2, LLC
      /s/ Michael R. Mastro       Michael R. Mastro
      Date: 7/27/08     

            TENANT:
Foundation 9 Entertainment, Inc.
      By:   /s/ Michael Dean         Michael Dean        Its: VP, Operations
1-18-2008     

 

18 of 28



--------------------------------------------------------------------------------



 



            Date: 1-18-2008

Amaze Entertainment, Inc.
      By:   /s/ Michael Dean         Michael Dean      Its: VP, Operations
 
Date:                                  

 

19 of 28



--------------------------------------------------------------------------------



 



         
STATE OF WASHINGTON
    )  
 
    )ss.  
COUNTY OF KING
    )  

On this 27 day of February, 2008, before me, the undersigned, a Notary Public in
and for the State of Washington, duly commissioned and sworn, personally
appeared MICHAEL R. MASTRO, to me known to be the Managing Member of Mastro
Willows 2, LLC, the company that executed the within and foregoing instrument,
and acknowledged said instrument to be the free and voluntary act and deed of
said company, for the uses and purposes therein mentioned, and on oath stated
that she was authorized to execute said instrument.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year first above written.

         
(SEAL) [c22876c2287601.gif] 
  /s/ Donna J. Reid      
NOTARY PUBLIC in and for the State of Washington, residing
at Auburn

My commission expires 2/17/10

         
STATE OF WASHINGTON
    )  
 
    )ss.  
COUNTY OF KING
    )  

On this 18 day of January, 2008, before me, the undersigned, a Notary Public in
and for the State of Washington, duly commissioned and sworn, personally
appeared Michael Dean, to me known to be the VP, Operations of Amaze
Entertainment, Inc. the corporation that executed the within and foregoing
instrument, and acknowledged said instrument to be the free and voluntary act
and deed of said corporation, for the uses and purposes therein mentioned, and
on oath stated that she was authorized to execute said instrument and that the
seal affixed, if any, is the corporate seal of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year first above written.

         
 
  /s/ ILLEGIBLE    
 
 
 
   
 
  NOTARY PUBLIC in and for the State of Washington, residing
at Kirkland, WA  
 
       
 
  My commission expires
6-9-2010    

 

20 of 28



--------------------------------------------------------------------------------



 



         
STATE OF WASHINGTON
    )  
 
    )ss.  
COUNTY OF KING
    )  

On this 18 day of January, 2008, before me, the undersigned, a Notary Public in
and for the State of Washington, duly commissioned and sworn, personally
appeared Michael Dean, to me known to be the VP, Operations of Foundation 9
Entertainment, Inc. the corporation that executed the within and foregoing
instrument, and acknowledged said instrument to be the free and voluntary act
and deed of said corporation, for the uses and purposes therein mentioned, and
on oath stated that she was authorized to execute said instrument and that the
seal affixed, if any, is the corporate seal of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year first above written.

       
 
  /s/ ILLEGIBLE

 
 
 
     
 
  NOTARY PUBLIC in and for the State of Washington, residing
at Kirkland, WA
 
     
 
  My commission expires  
 
  6-9-2010  

         
STATE OF WASHINGTON
    )  
 
    )ss.  
COUNTY OF KING
    )  

On this  _____  day of                                         , 2008, before
me, the undersigned, a Notary Public in and for the State of Washington, duly
commissioned and sworn, personally appeared                     
                     , to me known to be the                     
                     of                                         , the
corporation that executed the within and foregoing instrument, and acknowledged
said instrument to be the free and voluntary act and deed of said corporation,
for the uses and purposes therein mentioned, and on oath stated that she was
authorized to execute said instrument and that the seal affixed, if any, is the
corporate seal of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year first above written.

         
 
   

 
   
 
   
NOTARY PUBLIC in and for the State of Washington, residing
at                                          
 
       
 
  My commission expires    

 

21 of 28



--------------------------------------------------------------------------------



 



Exhibit A
2nd Floor Plan
(FLOOR PLAN) [c22876c2287602.gif]

 

22 of 28



--------------------------------------------------------------------------------



 



Exhibit A (continued)
1st Floor Plan (Existing)
(FLOOR PLAN) [c22876c2287603.gif]

 

23 of 28



--------------------------------------------------------------------------------



 



Exhibit A (continued)
1st Floor Plan (with new demising wall)
(FLOOR PLAN) [c22876c2287604.gif]

 

24 of 28



--------------------------------------------------------------------------------



 



Exhibit B
Legal Description
Willows 124 A
Lots 1 of Short Plat No. R278020(REV), according to the Short Plat Survey
recorded under King County recording No. 8902210369, being a revision of Short
Plat recorded under recording No. 7906250893;
Together with an easement for a roadway and utilities as discovered be
instrument recorded February 28, 1983, under recording No. 8302280506;
And together with easements and parking rights as disclosed be instrument
recorded October 2, 1991 under Recording No. 9110020709;
Situate in the County of King, State of Washington.

 

25 of 28



--------------------------------------------------------------------------------



 



Exhibit C
Work Letter
1. Acceptance of Premises. Except for the demising wall depicted on Exhibit A
that may be constructed by Landlord, at Landlords sole expense, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.
2. Space Plans. On or before                     ,                    ; Tenant
shall deliver to Landlord a space plan prepared by                      or
another design consultant chosen by Tenant and reasonably acceptable to Landlord
(the “Architect”) depicting improvements to be installed in the Premises (the
“Space Plans”). Landlord shall notify Tenant whether it approves of the
submitted Space Plans within five (5) business days after Tenant’s submission
thereof. If Landlord disapproves of such Space Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within three (3) business days after such notice,
revise such Space Plans in accordance with Landlord’s objections and resubmit
same to Landlord for its review and approval. Landlord shall notify Tenant in
writing whether it approves of the resubmitted Space Plans within three
(3) business days after its receipt thereof. This process shall be repeated
until the Space Plans have been finally approved by Landlord and Tenant.
Landlord’s approval of the Space Plans shall not be a representation or warranty
of Landlord that such drawings are adequate for any use or comply with any Law,
but shall merely be the consent of Landlord thereto.
3. Drawings. Tenant shall cause its Architect to prepare all plans and
specifications (the “Drawings”) necessary to construct the interior improvements
of the Premises (the “Improvements”). The Drawings shall include, without
limitation, the partition layout, ceiling plan, electrical outlets and switches,
telephone outlets, drawings for any modifications to the mechanical and plumbing
systems of the Building, and detailed plans and specifications for the
construction of the improvements called for under this Exhibit in accordance
with all applicable Laws. The Drawings shall be delivered to Landlord for its
approval as soon as reasonably practicable after the execution of this Lease,
but in no event later than the tenth (10th) day following the date on which the
Space Plans are approved by Landlord (the “Drawings Delivery Deadline”).
Landlord shall notify Tenant whether it approves of the submitted Drawings
within seven (7) days after Tenant’s submission thereof. If Landlord disapproves
of such Drawings, then Landlord shall notify Tenant thereof specifying in detail
the reasons for such disapproval, in which case, Tenant shall correct the
submitted Drawings and deliver them to Landlord for its approval within ten
(10) days after Tenant receives Landlord’s notice disapproving the submitted
drawings. Landlord shall have five (5) days to approve or disapprove any
resubmitted Drawings, and Tenant shall have five (5) days to correct any such
resubmitted Drawings disapproved by Landlord. This process shall be repeated
until the Drawings have been finally approved. If Landlord fails to notify
Tenant that it approves of the initial Drawings within seven (7) days or any
resubmitted Drawings within five (5) days after the submission thereof, then
Landlord shall be deemed to have approved the Drawings. Landlord’s approval of
such Drawings shall not be unreasonably withheld, provided that (1) they comply
with all Laws, (2) the improvements depicted thereon do not adversely affect (in
the reasonable discretion of Landlord) the Building’s Structure, HVAC System,
life-safety, plumbing, electrical, and mechanical systems, the exterior
appearance of the Building, or the appearance of the Building’s common areas or
elevator lobby areas (if any), (3) the Drawings are sufficiently detailed to
allow construction of the improvements in a good and workmanlike manner, and
(4) the improvements depicted thereon conform to the rules and regulations
promulgated from time to time by Landlord for the construction of tenant
improvements, which rules and regulations do not presently exist. Tenant shall,
at Landlord’s request, sign the Working Drawings to evidence its review and
approval thereof.

 

26 of 28



--------------------------------------------------------------------------------



 



4. Bidding of Work. Prior to commencing the construction of the Improvements
(the “Work”), Tenant shall competitively bid the Work to a minimum of three
(3) contractors approved by Landlord. Landlord and Tenant shall agree on the
selection of the qualified bidder to perform the Work.
5. Construction of Improvements. Tenant shall diligently construct the
Improvements in accordance with the Drawings in a good and workmanlike manner
using first quality, new materials and meet or exceed those standards or
qualities presently performed or installed in the Building and in compliance
with Laws (including the ADA to the extent applicable) and shall obtain all
permits, licenses, and all other governmental improvements requisite for the
construction thereof. Tenant’s Work shall be subject to the inspection and
approval of Landlord. Such inspection shall be for Landlord’s sole benefit and
shall in no event be construed as any benefit to, nor may Tenant rely on same.
Tenant will assign to Landlord all assignable contractor and manufacturer
warranties it receives in connection with the construction of the Improvements.
In no event shall Tenant’s failure to timely complete the Work result in any
delay in the Commencement Date set forth in Section 1(b) of the Lease. In no
event shall Landlord be due any fees with respect to approval of plans, approval
of contractors or construction management services.
6. Tenant’s Insurance. In connection with the construction of the Work by
Tenant, Tenant shall secure, pay for and maintain (or cause its contractor to
secure, pay for and maintain) during the construction, the following insurance
and in the amounts as set forth below:
(a) Commercial general liability insurance in amounts of $3,000,000 per
occurrence, which shall apply on a per location basis;
(b) Comprehensive general automobile liability insurance covering any owned,
non-owned, leased, rented or borrowed vehicles of Tenant with limits no less
than $3,000,000 combined single limit for property damage and bodily injury;
(c) Worker’s compensation insurance in amounts not less than statutorily
required; and

 

27 of 28



--------------------------------------------------------------------------------



 



(d) Builder’s Risk insurance.
Such insurance policies shall name Landlord as an additional insured and shall
provide that no change or cancellation of coverage shall be undertaken without
thirty (30) days’ prior written notice to Landlord. Tenant or Tenant’s
contractor shall furnish to Landlord, certificates of such insurance prior to
commencing the Work.
7. Excess Costs. The entire cost of performing the Work (including design of the
Improvements and preparation of the Drawings); preparation of the Space Plans;
costs of construction labor and materials; permits; electrical usage during
construction; additional janitorial services; distribution and/or relocation of
sprinklers, electrical, mechanical, lights and HVAC per the Drawings; related
taxes and insurance costs; construction management and supervision fee; costs
for separate metering of utilites as set forth in Section 8 of the Lease;
installation and repairs of the security/videosystems; and any other fees or
costs associated with the Tenant Improvement Work, all of which costs are herein
collectively called the (“Total Construction Costs”) in excess of the
improvement Allowance shall be paid by Tenant.
8. Improvement Allowance. Landlord shall provide to Tenant a construction
allowance of $15.00 per rentable square foot of the Premises (the “Improvement
Allowance”) to be applied toward the Total Construction Costs. The Construction
Allowance shall not be disbursed to Tenant in cash, but shall be applied by
Landlord to the payment of the Total Construction Costs, if, as, and when the
cost of the Work is actually incurred and invoices are provided to Landlord by
Tenant. In the event the cost of the construction of the Improvements does not
exceed the Improvement Allowance, Tenant may spend such unused portion of the
Improvement Allowance up to a maximum amount of $15.00 per Rentable Square Foot
of the Premises on Base Rent, moving costs, equipment, phones, cabling and
fixtures. All other work required to construct the Improvements (the “Additional
Work”) shall be performed at Tenant’s expense.

 

28 of 28